Citation Nr: 0033282	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  96-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bowel and bladder 
disorder.  

2.  Entitlement to service connection for a stomach disorder.   

3.  Entitlement to an effective date earlier than March 17, 
1993 for the award of a 60 percent evaluation for lumbosacral 
strain with spondylolisthesis and degenerative changes.  

4.  Entitlement to a total disability rating based upon 
individual unemployability.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty for a total of almost 12 
years between 1953 and 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  On 
appeal, the Board in August 1999 denied the claims of service 
connection for allergy and left knee disabilities, granted a 
60 percent evaluation for the service-connected low back 
disability, and remanded for development the claim seeking 
individual unemployability.  

In a February 2000 rating decision, the RO effectuated the 60 
percent evaluation for the service-connected lumbosacral 
strain disability, with an effective date of May 16, 1995.  
The appellant appealed seeking an earlier effective date.  In 
a June 2000 decision, the RO assigned an effective date of 
March 17, 1993.  The appellant thereafter perfected an appeal 
seeking an earlier effective date.  Thus, the earlier-
effective-date issue for appellate review is as stated on the 
title page of this decision.  

The Board in its remand referred to the RO the appellant's 
allegations favoring service connection for a bowel and 
bladder disorder and a stomach disorder.  In a June 2000 
rating decision, the RO denied these claims and the appellant 
thereafter perfected these appeals.  Therefore, the service-
connection issues for appellate review are as stated on the 
title page of this decision.  

For the reasons discussed below, the claims seeking service 
connection for a bowel and bladder disorder and a stomach 
disorder will be addressed in the Remand section of this 
determination.  


FINDINGS OF FACT

1.  The RO received the appellant's claim for an evaluation 
in excess of 60 percent for lumbosacral strain with 
spondylolisthesis and degenerative changes on March 17, 1993.  

2.  The record contains no medical evidence relevant to the 
lumbosacral strain disorder during the one-year period prior 
to March 17, 1993.  

3.  The service-connected lumbosacral strain disability, 
assigned a 60 percent evaluation, prevents the appellant from 
being able to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 17, 
1993 for the award of a 60 percent evaluation for lumbosacral 
strain with spondylolisthesis and degenerative changes are 
not met.  38 U.S.C.A. §§ 5110, 7104(a) (West 1991); 38 C.F.R. 
§§ 3.1(p) & (r), 3.151, 3.155(a), 3.400, 20.200, 20.201, 
20.302(a) (2000).

2.  The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.16 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for Lumbosacral Strain 60 Percent 
Evaluation

In a November 1980 rating decision, the RO established 
service connection for lumbosacral strain with 
spondylolisthesis of L5 and S1 and joint space narrowing at 
L3 through S1.  The RO assigned a 40 percent evaluation 
effective August 18, 1980, the date of receipt of his 
application.  In a December 1990 rating decision it denied an 
evaluation in excess of 40 percent, of which the appellant 
was notified by letter dated December 19, 1990.  

In response, the appellant's representative filed a statement 
received by the RO on February 4, 1991 expressing 
disagreement with the denial of service connection for a back 
disorder.  In a February 6, 1991 letter, the RO informed the 
appellant it had received his representative's statement, 
clarified that it had denied an increased evaluation for the 
lumbosacral strain disability (as opposed to service 
connection as stated by the representative), and notified him 
that if he disagreed with the denial of an increased 
evaluation he should notify the RO in writing.  The appellant 
thereafter filed a February 1991 statement in part discussing 
treatment by chiropractors and orthopedic specialists and 
symptomatology affecting the lumbosacral region.  He 
specifically disputed the findings and characterizations 
represented in a VA examination in October 1990.  The RO 
thereafter took no action concerning the claim for an 
increased evaluation for the lumbosacral strain disability, 
and did not issue a statement of the case.  

In a statement dated in February 1993 and received by the RO 
on March 17, 1993, the appellant again sought an increased 
evaluation.  By June 1994 rating decision, the RO denied an 
evaluation in excess of 40 percent.  He filed a notice of 
disagreement in May 1995, was issued a statement of the case 
that same month, and perfected an appeal with a substantive 
appeal in June 1995.  (The RO reduced the evaluation assigned 
to 20 percent in a September 1995 rating decision, but 
restored the evaluation to 40 percent in a January 1996 
decision.)  The evaluation remained at 40 percent disabling 
until the Board's August 1999 decision, which increased it to 
60 percent disabling.  Decisions of the Board are final.  
38 U.S.C.A. § 7104(a).  

The RO issued a February 2000 rating decision effectuating 
that increase, assigning an effective date of May 16, 1995.  
The appellant filed a February 2000 statement disagreeing 
with the effective date assigned.  In a June 2000 rating 
decision the RO then assigned an effective date of March 17, 
1993 (the date of claim) and issued a statement of the case 
in August 2000.  He perfected the appeal with a substantive 
appeal received by the RO in September 2000.  

Generally, the effective date of an award based on an 
original claim of compensation is the latter of two 
alternative dates - the date of receipt of the claim or the 
date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If the claim were received within one year after 
separation from service the effective date would be the day 
after separation from service or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  Here, the appellant separated from 
service in 1967 and the record does not indicate that he 
filed a claim for service connection for lumbosacral strain 
within one year of that date, or does he so contend.  
Therefore, the effective date will be the date of receipt of 
the claim or the earliest date as of which it is factually 
ascertainable that and increase in disability had occurred if 
the claim was received within one year from such date.  
38 C.F.R. § 3.400(o)(2).  

The Board will look to all communications from the veteran 
that may be interpreted as applications or claims - formal 
and informal - for benefits.  In particular, VA is required 
to identify and act on informal claims for benefits.  
38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

The currently assigned effective date, March 17, 1993, is 
based on the date of receipt of the claim for an evaluation 
in excess of 40 percent.  If that date of claim is accurate, 
the effective date may be up to one year earlier (or March 
17, 1992) depending on whether medical evidence supports a 
60 percent evaluation during that period.  If, on the other 
hand, a claim were received prior to March 17, 1993, the 
effective date may be assigned derivative from such an 
earlier date depending on the medical evidence.  

Turning first to the accuracy of the date of claim, the Board 
must ensure the finality of the earlier November 1980 and 
December 1990 rating decisions.  The RO notified the 
appellant of the November 1980 rating decision initially 
establishing service connection and a 40 percent evaluation 
by letter dated November 14, 1980.  That decision became 
final, unless the appellant or his representative filed a 
notice of disagreement with it within one year from the date 
the RO mailed notice of the determination.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).  See 38 C.F.R. § 20.200 
(appeal is initiated by filing a notice of disagreement).  
The record includes two handwritten statements from the 
appellant to the RO, one in November 1980 and another in 
December 1980, both within the one-year period following the 
November 14, 1980 letter, which indicated that his address 
had changed.  Thereafter, the RO received no communications 
from the appellant until 1987, well after the expiration of 
the one-year period in November 1981.  Therefore, the 
November 1980 rating decision became final.  

The RO then issued a rating decision in December 1990 denying 
an evaluation in excess of 40 percent, of which the appellant 
was notified by a letter dated December 19, 1990.  The 
representative's statement received in February 1991 
disagreed with a denial of "service connection for a back 
condition", something the RO had not adjudicated.  The RO 
attempted to help clarify the representative's statement 
through its own February 1991 letter, impliedly stating it 
could not accept the notice of disagreement and explicitly 
advising the appellant that if he "disagree[d] with our 
denial of an increase, please notify us in writing and a 
Statement of the case will be issued."  The appellant's 
February 1991 statement appears responsive to that letter and 
was received by the RO within the one-year period following 
notification of the December 1990 rating decision.  

A question arises, though, as to the sufficiency of the 
February 1991 statement to serve as a notice of disagreement.  
A notice of disagreement is defined as a written 
communication from a claimant or representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO and a desire to contest the result.  
38 C.F.R. § 20.201.  Certainly the February 1991 statement 
was written and signed by the appellant as a claimant.  Close 
inspection of the statement, though, does not reveal that the 
appellant ever referred to or disagreed with the rating 
decision.  He commented on the extent of a VA examination in 
October 1990 and his disagreement with the characterizations 
made in the report of that examination concerning his back 
disability, but he did not translate that specifically into 
disagreement with the rating decision.  While special wording 
is not required, the notice of disagreement must be in terms 
that can be reasonably construed as disagreement with a 
rating determination and a desire for appellate review.  
38 C.F.R. § 20.201.  It is not enough for the appellant to 
express disagreement with the evidence.  Therefore, the 
appellant's February 1991 statement cannot serve as a notice 
of disagreement with the December 1990 rating decision.  The 
record contains two other communications from the appellant 
and his representative during the one-year period following 
December 1990.  Both September and October 1991 statements, 
though, did not refer to the lumbosacral strain disability 
and cannot service as notices of disagreement.  Therefore, 
the December 1990 rating decision became final.  

Thereafter, the appellant and his representative did not file 
a statement concerning the lumbosacral strain disability 
until the statement received on March 17, 1993, which formed 
the basis for the currently assigned effective date.  Despite 
this accurate date of claim, the appellant may demonstrate an 
earlier effective date by showing medical evidence that he 
was entitled to a 60 percent evaluation at some time during 
the one-year period prior to March 17, 1993.  See 38 C.F.R. 
§ 3.400(o)(2).  Review of the record, though, provides no 
medical evidence at all, much less medical evidence 
concerning the lumbosacral strain disability.  Therefore, the 
record contains no support for an effective date prior to the 
date of claim.  

Even if the appellant's February 1991 statements were 
construed as a valid notice of disagreement with the December 
1990 rating determination, or if they were considered a new 
claim for an increased evaluation of his lumbar disability, 
the absence of significant neuropathy prior to March 17, 1993 
precludes an earlier effective date for the 60 percent 
evaluation.  The disability is evaluated pursuant to the 
provisions of Diagnostic Code 5293 for intervertebral disc 
syndrome, which for a 60 percent evaluation requires 
pronounced impairment with persistent symptoms of sciatic 
neuropathy, pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings, with little intermittent 
relief.  38 C.F.R. § 4.71a.  Evidence relevant to the 
approximately three years prior to March 17, 1993 shows back 
pain with numbness of the lower extremities, moderate 
degenerative changes, and disc space narrowing, but no 
indication of pronounced intervertebral disc syndrome, muscle 
spasm, absent ankle jerk, or sciatic neuropathy not subject 
to relief.  Thus, even if the appellant had filed a notice of 
disagreement or a new claim in February 1991, the evidence of 
record does not support a 60 percent evaluation for the 
lumbar disability prior to March 17, 1993.  

In summary, the record shows that the date of claim was 
accurately specified as March 17, 1993 and that the record 
contained no medical evidence within the one-year period 
prior to that date that might support the award of a 60 
percent evaluation.  For these reasons, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an effective 
date earlier than March 17, 1993 for the award of a 60 
percent evaluation for the lumbosacral strain disability.  

II.  Individual Unemployability

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
claimant is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more.  In this 
case, the appellant is service-connected for four 
disabilities (lumbosacral strain, hearing loss, calcific 
densities of both lungs, and residuals of an appendectomy), 
but only one disability (lumbosacral strain) is assigned a 
compensable evaluation.  Because that evaluation is 60 
percent, a total rating based on unemployability may be 
assigned is he is unable to secure and follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, a VA physician in a March 2000 examination 
opined that the appellant's lumbar degenerative disc disease 
and radiculopathy seemed so severe that any job involving 
lifting, bending, or prolonged sitting or standing "would 
cause him pain in his back and both legs that would probably 
inhibit [employment] activities".  While not conclusive, it 
raises a reasonable doubt as to a material fact, namely 
whether the appellant could sustain gainful employment 
despite his service-connected lumbar disability.  When a 
reasonable doubt arises regarding a material fact, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  See also 38 U.S.C.A. § 5107(b) (with an approximate 
balance of positive and negative evidence, benefit of the 
doubt given to claimant).  Therefore, it is the determination 
of the Board that a total disability rating based on 
individual unemployability must be granted.  


ORDER

An effective date earlier than March 17, 1993 for the award 
of a 60 percent evaluation for lumbosacral strain with 
spondylolisthesis and degenerative changes is denied.  

A total disability rating based on individual unemployability 
is granted.  


REMAND

When the appellant initiated his claims seeking service 
connection for a bowel-and-bladder and a stomach disorder, VA 
was required to determine whether the claims were well 
grounded.  Only if they were could VA then assist the 
appellant in the development of pertinent facts and 
adjudicate the merits of the claims.  38 U.S.C.A. § 5107 
(West 1991); Morton v. West, 12 Vet. App. 477, 485 (1999).  
During the pendency of this appeal, Congress eliminated the 
well-grounded-claim requirement and enacted substantial 
additions and revisions to the law governing VA' s duty to 
assist claimants in the development of their claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (essentially overruling Morton).  

The Veterans Claims Assistance Act mandates that VA make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit, but does not 
require VA to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The assistance provided shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  VA shall treat an examination or opinion as being 
necessary to make a decision if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant), contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A).  

In these claims, the evidence of record shows current 
symptomatology affecting the bowel, bladder, and stomach.  A 
September 1991 private clinical record entry noted a 
contusion of the left flank.  A December 1992 private 
clinical record entry revealed a history of renal lithiasis.  
Private clinical record entries in October 1995 found rectal 
bleeding.  Private clinical record and examination report 
entries in November and December 1998 indicated changes in 
bowel habits, abdominal pain described as most likely biliary 
colic or a problem in the duodenum, small sliding hernia, 
moderate gastroesophageal reflux, probable mild peptic 
duodenitis, probable right renal caliculi, splenic 
calcifications, nephrolithiasis without obstruction, and 
colonic polyps and a history of constipation, weight loss, 
abdominal pain, kidney stones, and back and arthritis pain.  
VA examination in January 2000 showed complaints of urination 
difficulty and abdominal pain.  VA examination in May 2000 
identified abdominal pain associated with altered bowel 
frequency and gastrointestinal reflux disease.  

These current findings trigger application of VA's duty to 
assist.  While the service medical records are silent, the 
appellant's allegation of a link between the current 
symptomatology and service or a service-connected disability 
suggests that further development is necessary to make a 
decision.  The service-connection claims, therefore, are 
REMANDED for the following development:

1.  The RO should schedule the appellant 
for appropriate VA examination(s) to 
determine the nature and etiology of his 
claimed bowel, bladder, and stomach 
disorders.  The claims folder and a copy 
of this Remand must be made available to 
the physician(s) for review in 
conjunction with the examination.  The 
examiner(s) should obtain all pertinent 
history concerning the claimed disorders 
and conduct all necessary tests and 
studies.  The report(s) of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.  The examiner(s) 
should also comment on whether any 
manifestations noted are the result of 
any disorder originating in service, 
based on the examiner's review of the 
claims file, or whether any such 
manifestations are related to a service-
connected disability.  

2.  The RO should conduct any further 
necessary development in accordance with 
the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate on the merits the 
claims of service connection for a bowel 
and bladder disorder and a stomach 
disorder.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals



 



